Citation Nr: 0032855	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  00-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



REMAND


The veteran had active duty from May 1968 to May 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that during the pendency of his appeal, the 
veteran has submitted a request for a hearing before a 
Regional Hearing Officer at the Montgomery RO.  The Board 
further notes that the veteran has also submitted significant 
additional evidence regarding his application for service 
connection for post traumatic stress disorder, which includes 
a line of duty determination regarding a carjacking incident 
which occurred while the veteran was serving on inactive duty 
for training.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer at the Montgomery RO.

2.  The RO should review the new evidence 
provided by the veteran and re-adjudicate 
his claims for service connection for 
PTSD, hearing loss, and tinnitus.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





